GIBSON, District Judge.
Under the above title, David Tate, of Hammond, hid., has filed in this court a petition, verified by affidavit, wherein he prays the court that he be granted a certificate of citizenship in his own name, “in accordance with the intendment and terms of the aet of Congress approved June 29, 1906, 34 Stat. p. 596.” In his petition David Tate alleges that his father, Samuel John Tate, was naturalized by this court on December 8, 1919, and granted certificate No. 998723; that petitioner was a minor, and resided in the Western district of Pennsylvania, at the time his father was naturalized, and has never expatriated himself, “either through an oath of allegiance to, or by naturalization in, a foreign state, or through residence abroad, or by marriage.” Petitioner further alleges that he desires to take the oath of allegiance in open eourt, and also has attached to the petition a written oath of allegiance, attested by the clerk of the superior eourt of Lake county, Jnd.
If the petition be regarded as an application for the naturalization of David Tate, the petitioner, the order prayed would not only not be “in accordance with the intendment of the aet of Congress approved June 29, 1906,” but would be directly opposed to the provisions of such aet, by section 4 (34 Stat. p. 596 [Comp. St. § 4352]) of which it is provided: “That an alien may be admití od to become a citizen of the United States in the following manner and not otherwise.” Section 4 then proceeds to prescribe the conditions under which an alien may be admitted, among which the method herein attempted by petitioner is not mentioned. Not to set out all tbe deficiencies of the petition in this regard, the petitioner is ineligible for naturalization by reason of the fact that he is a resident of the state of Indiana, not of the Western district of Pennsylvania.
But, while the petitioner has specifically asked the court for a certificate of citizenship in his own name, what he actually seeks is not naturalization, but a paper that would conclusively establish as a fact that he is the son of an alien, who became a citizen while petitioner was a minor, and that the petitioner has resided within the United States from a period antedating his arrival at the age of 21 years to the date of the petition. He is already a citizen and needs no authority to exercise his rights as sueh. *458There is no need to ask the court to grant him that which he already possesses. He may desire conclusive evidence of his citizenship, but to gratify his desire the court cannot give him a certificate which does not reflect the actual facts. He seeks a paper which would declare that he had been an alien naturalized on the date of the certificate. To obtain that certificate, he must pursue the regular course required of all aliens seeking naturalization. He cannot rely. upon his father’s naturalization, and get a paper which indicates that citizenship was conferred directly upon himself.
No statute, knowp to us, has conferred upon this court the power to issue a certificate of citizenship to one who claims citizenship by virtue of the naturalization of his father while he was a minor. The act of 1906 does not give it, as we view it, either directly or indirectly. The burden placed upon the court by the assumption of such power by means of a forced interpretation of the act, if nothing else, would prevent us from assuming it, even though it might relieve from embarrassment those who claim citizenship through the father’s naturalization.
As a matter of fact, no insuperable obstacle prevents such a claimant from establishing his rights as a citizen before the tribunal wherein those rights may be questioned. Section 28 of the Act of June 29, 1906 (Comp. St. § 4383), provides: “ * * * Certified copies of all papers, documents, certificates, and records required to be used, filed, recorded, or kept under any and all of the provisions of this act shall be admitted in evidence equally with the originals in any and all proceedings under this act and in all eases in which the originals thereof might be admissible as evidence.”
If petitioner will provide himself with a duly certified copy of the record of his father’s naturalization, his burden before any other tribunal would be no greater than it would be in this court in the proof of the essential declarations of his present petition.
The petition must be denied.